Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to the Claims filing on 07/16/2021. Claims 1, 3, 4, 6, 11 and 12 are amended per applicant’s request. Claims 1-12 are currently pending and have been considered as follows.

Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.

-The applicants’ remarks on page 7 with respect to:
 “As can be seen by the above discussion, none of the prior art, whether taken alone or in combination, shows or suggests the features of claims 1 and 4 
“Claims 3 and 11 depend from claim 1 and claims 6 - 10 and 12 depend from claim 4, and are therefore similarly patentable for at least the above reasons.”

Have been carefully considered but are non-persuasive;

The examiner respectfully notes that the applicant arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the examiner notes that the claims as stated only requires employing previous information, in this case output indication regarding granting a request, to provide a recommendation. As the applicant has not provided a special definition of employing, the broadest and reasonable interpretation is provided by Merriam-Webster to mean “to make use of.” Grant discloses in paragraph 0015 “…the dynamic cognitive access control assessment is performed successfully, i.e. access is granted, more than a predetermined number of times, the requestor may be added to a static access control list or a notification may be sent to an administrator recommending adding the requestor to the static access control list data structure for the content in order to avoid having to perform dynamic cognitive access controls again for the same combination of requestor and content.” It is also noted that the information that is employed is intended to be .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

With regards to claims 1 and 4 the feature directed towards “…a list of possible recommendations, to an access permission approver, said list of possible recommendations …” does not appear to adequately be supported by the specification.  Specifically, the term “list” is completely absent from the specification. The term list is defined by Cambridge to mean “a record of short pieces of information, such as people's names, usually written or printed with a single thing on each line and often ordered in a way that makes a particular thing easy to find.” Particulary, the specification lacks any support that there is a record or table in which these recommendations are stored and selected from. While examiner does not disagree that the recommendations consist of various different choices there is no disclosure utilizing a list. As such, the claims appear to contain new matter and the specification is objected to for not providing antecedent basis for the claim terminology.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has not pointed out where the new and amended claim is supported, nor does there appear to be a written description of the claim limitations in the application as filed (see above objection to the specification).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 are rejected 35 U.S.C. 103 as being unpatentable over US 20180007053 to Grant et al. (hereinafter “Grant”) in view of US7606801B2 to Faitelson et al. (hereinafter “Faitelson”)

Claim 4
Grant teaches a system comprising a processor and a non-transitory, tangible computer-readable medium in which computer program instructions are stored, which instructions, when read by a computer, cause the computer to process access permission type-specific access permission requests from enterprise users in an enterprise, said system comprising:
access permission type-specific access permission request receiving functionality operable for receiving, after said creating, for each of said enterprise users, an actual access profile based on said recorded actual access events of said enterprise user to said at least one data element, at least one request for at least one access permission type-specific access permission of at least one enterprise user to at least one data element in said enterprise; [e.g. Para 0065, 0102; Grant discloses receiving an access request (i.e. access permission type-specific access permission) of a user for a resource. Grant further discloses that the profiles can be generated a priori.]  and
access permission type-specific access permission request output providing functionality operable, responsive to said receiving said at least one request for said at least one access permission type-specific access permission of said at least one enterprise user to said at least one data element in said enterprise, for employing information previously stored in said actual access profiles of ones of said enterprise users having said actual access profiles which are similar to said actual access profile of said at least one enterprise user with respect to at least said access permission type-specific access permission to said data elements and information relating to a sensitivity of said at least one data element, in order to provide an output indication of perceived appropriateness of grant of said request [e.g. Para 0073, 0081, 0082, 0102; Grant discloses retrieving information from other users having similar characteristics and security labels (e.g. sensitivity).] and
Response after 3/30/2021 NFOADocket: CU-72871-CH-DGaccess permission type-specific access permission recommendation providing functionality operable for employing said output indication to provide a recommendation, from a list of possible recommendations, to an access permission approver, said list of possible recommendations including at least: approval of said at least one request; disapproval of said at least one request; partial approval of said at least one request; approval of said at least one request in an expanded form; and conditional approval said at least one request[e.g. Para 0015, 0073, 0102; Grant discloses recommending to an administrator (i.e. approver) to add the requestor to an access control list (i.e. approve) for the specific resource.]
 Grant teaches logging all accesses to various resources by various users Grant as well as creating profiles a priori, Grant fails to disclose the explicit aspect of monitoring and how the profiles are created. More specifically he fails to teach the claimed limitations of: 
“actual access events monitoring and recording functionality operable for monitoring and recording actual access events of said enterprise users to at least one data element in said enterprise over a learning period;” 
“actual access profile creating functionality operable for creating, for each of said enterprise users, an actual access profile based on said recorded actual access events of said enterprise user to said at least one data element;” 
however, Faitelson discloses a system that bi-clusters all accesses to resources and further discloses analyzing the bi-clusters to determine similarities to different users as well as creating access profiles based on recorded monitoring during a learning period, specifically Faitelson teaches:
“actual access events monitoring and recording functionality operable for monitoring and recording actual access events of said enterprise users to at least one data element in said enterprise over a learning period;” [e.g. Faitelson - Col 2 Ln 16-28,Col 4 Ln 59-60, claim 1.]
“actual access profile creating functionality operable for creating, for each of said enterprise users, an actual access profile based on said recorded actual access events of said enterprise user to said at least one data element;” [e.g. Faitelson – Col 2 Ln 16-28, Col 6 Ln 19-28, claim 1.]
 
“actual access events monitoring and recording functionality operable for monitoring and recording actual access events of said enterprise users to at least one data element in said enterprise over a learning period.” And “actual access profile creating functionality operable for creating, for each of said enterprise users, an actual access profile based on said recorded actual access events of said enterprise user to said at least one data element;” in the invention as disclosed by Grant in order to “… improve data security, prevent fraud, and improve company productivity.” as specified by Faitelson Col 1 Ln 57-58.

Examiner notes that merely describing a list of data (e.g. the list including approval of said at least one request; disapproval of said at least one request; partial approval of said at least one request; approval of said at least one request in an expanded form; and conditional approval said at least one request) does not alter the functionality of the claimed invention in any manner, and as such, amounts to non-functional descriptive material.
	The examiner need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See MPEP §2111.05. See also In re Ngai, 367 F.3d 1336, 1338 (Fed. Cir. 2004); In re Lowry, 32 F.3d 1579, 1583-84 (Fed. Cir. 1994); See also Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have 
Claim 6Grant teaches a system for processing access permission type-specific access permission requests from enterprise users in an enterprise according to claim 4 and wherein said access permission type-specific access permission recommendation providing functionality is operable for employing said output indication to provide a recommendation to based on at least one of the following conditions:
that the requesting user retains said similarity to said ones of said enterprise users; [e.g. Para 0073.] that at least one additional access permission approver approves said request; and that said approval is limited in time.

Claim 7Grant teaches a system for processing access permission type-specific access permission requests from enterprise users in an enterprise according to claim 4 and wherein said system resides on a computer server. [e.g. Fig 1. Item 104, Para. 0073]

Claim 8Grant teaches a system for processing access permission type-specific access permission requests from enterprise users in an enterprise according to claim 7 and wherein said computer server is connected to an enterprise network. [e.g. Fig 1. Item 102, Para. 0058]

Claim 9Grant teaches a system for processing access permission type-specific access permission requests from enterprise users in an enterprise according to claim 7 and wherein said computer server is connected to the internet. [e.g. Fig 1. Item 102, Para. 0058]

Claim 10Grant teaches a system for processing access permission type-specific access permission requests from enterprise users in an enterprise according to claim 4 and wherein said access permission type-specific access permission request receiving functionality is operable for receiving said at least one request from a user employing a computing device communicating therewith. [e.g. Fig 1. Item 110-112, Para. 0057]

Regarding claims 1-3 they are method claims essentially corresponding to the above recitations, and they are rejected, at least, for the same reasons.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Faitelson and further in view of Official Notice.

wherein said access permission approver is a manager of said at least one enterprise user.”

However, the examiner takes official notice that it is well known to one of ordinary skill in the art that the label/role of manager can be applied to any entity including an administrator (for instance See publication US 2017/0180292 Paragraph 0228). Therefore, to one of ordinary skill in the art at the time the invention was filed it would have been obvious that an entity can possess both an administrator and manager role depending on the entities responsibilities. Furthermore, assigning multiple roles can be considered as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. (See MPEP 2141 III).

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432